DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. The arguments were addressed during the interview conducted May 18, 2022. The applicant argued the prior art of record fails to teach the sealing structure is inside the outer housing. The examiner respectfully disagrees. Chaix teaches a stud (4) which is positioned outside of a casing (2) which surrounds the passage for the working fluid. Brunvold teaches an outer housing (370) surrounding a motor (320, 326) which surrounds a casing which surrounds the passage for the working fluid. The outer housing protects components which are outside of the casing. When modifying the multiphase pump of Chaix with the teachings of Brunvold, the outer housing would be positioned around the sealing support in order to protect the stud. Therefore, the combination of the prior art would read over the new limitation. 
Upon further consideration, under the broadest reasonable interpretation, the stud (4) of Chaix can be considered a “sealing support”. While the applicant elected examination of Species I (Figure 1), where the sealing support is a tie rod, only claims 6, 8, and 16 specify the sealing support is a tie rod. Claims 1-5, 7, 9-15, and 17 are generic.  
Following an updated search, a new rejection will be put forth in view of US 9,482,232 to Anderson. Anderson teaches a multistage pump having an outer housing, a casing, and a drive connected to the rotor and contained inside the casing.  

Claims Status
Applicant elected Species I (Figure 1, sealing support is a tie rod) in the reply filed on May 26, 2021. Claims 1-17 are currently pending and will be examined.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9, 10, 11, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,253,977 to Chaix in view of US 9,482,232 to Anderson.
In Reference to Claim 1
Chaix teaches:
	A multiphase pump for conveying a multiphase process fluid (see column 1, lines 7-13) from a low pressure side (bottom of casing 2 in Figure 1) to a high pressure side (top of casing 2 in Figure 1), comprising:
	a casing (2), the casing having a pump inlet (not numbered, see annotated Figure 1) and a pump outlet (28) for the process fluid; and
	a pump rotor (shaft 10, blades 12) capable of rotating about an axial direction (up and down in Figure 1) arranged within the casing, and configured to convey the process fluid from the pump inlet to the pump outlet;
the casing comprises a plurality of stage segments (3), and the plurality of stage segments comprise an individual stage-segment (3), a low pressure segment (segment with flange 6) arranged at the pump inlet and a high pressure segment (segment with flange 20) arranged at the pump outlet, the individual stage-segment arranged between the high pressure segment and the low pressure segment, and
the plurality of stage segments being held together by a sealing support (stud 4) disposed outside the casing (see column 2, line 36 through column 3, line 11 and Figure 1).

    PNG
    media_image1.png
    677
    668
    media_image1.png
    Greyscale

Chaix fails to teach:
	An outer housing, the sealing support is disposed inside the outer housing, and the casing is arranged within the outer housing.
Anderson teaches:
	A pump (1) comprising an outer housing (8) and a casing (9), wherein the casing is arranged within the outer housing (see column 8, lines 42-47, and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiphase pump of Chaix by adding an outer housing as taught by Anderson as both references are directed to pumps having multiple stages, and for the purpose of providing additional protection for the pump components outside of the casing.
	When modifying the multiphase pump of Chaix with the teachings of Anderson, the outer housing would be positioned outside of the casing, including outside of the sealing support in order to provide protection for the sealing support. 
In Reference to Claim 2#
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 1, wherein the individual stage-segment is a first individual stage-segment (lower instance of 3 in Figure 1 of Chaix) of a plurality of individual stage-segments, and the plurality of individual stage-segments includes a second stage-segment (upper instance of 3 in Figure 1 of Chaix), the first individual stage-segment and the second individual stage-segment being arranged in tandem between the high pressure segment and the low pressure segment, and the plurality of stage segments are held together by the sealing support.
	Figure 1 of Chaix shows fourteen individual stage-segments (3) between the low pressure segment and high pressure segment, wherein the fourteen segments are arranged in tandem. Any of the individual stage-segments could be the first or second individual stage-segments, such as the two stage-segments adjacent to the low pressure segment and high pressure segment respectively, where the lower segment is the “first individual stage-segment” and the upper segment is the “second individual stage-segment.”
In Reference to Claim 3#
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 1, wherein the rotor comprises a plurality of impellers (12 of Chaix) and a shaft (10 of Chaix), the plurality of impellers being arranged in series on the shaft (see Figure 1 of Chaix). 
In Reference to Claim 4#
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 3, further comprising a diffusor (14 of Chaix), the diffusor being arranged about the shaft, and disposed between two adjacent impellers of the plurality of impellers for directing the process fluid to the next impeller (see Figure 1 of Chaix).
In Reference to Claim 5#
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 4, wherein the diffusor is axially split into two semi-circular rings (14A, 14B of Chaix) and the two semi-circular rings are arranged about the shaft (see Figures 4 and 5 of Chaix).
In Reference to Claim 7#
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 3, wherein the individual stage-segment is one of a plurality of first individual stage-segments of a plurality of individual stage-segments, and the plurality of individual stage segments includes a plurality of second individual stage segments, the first individual stage-segments and the second individual stage-segments are individual rings compressed together by the sealing support (see annotated portion of Figure 1 of Chaix below).

    PNG
    media_image2.png
    699
    644
    media_image2.png
    Greyscale

In Reference to Claim 9#
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 3, wherein the impellers are helico-axial impellers (see column 1, lines 7-10 of Chaix). 
In Reference to Claim 10#
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 2, wherein the plurality of individual stage-segments further comprises a third individual stage-segment (3 of Chaix), the first individual stage-segment being connected to the low pressure segment, the second individual stage-segment being connected to the high pressure segment and the third individual stage-segment being connected to the first individual stage-segment or the second individual stage-segment.
	As explained in the rejection of claim 2, Chaix teaches fourteen stage-segments (3). The lowermost segment adjacent to the low pressure segment could be the first individual stage-segment, the uppermost segment adjacent to the high pressure segment could be the second individual stage-segment, and the third individual stage-segment could be either the of segments connected to the first or second individual stage-segments.

    PNG
    media_image3.png
    691
    680
    media_image3.png
    Greyscale

In Reference to Claim 11#
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 10, wherein the third individual stage-segment is one of a plurality of third individual stage-segments, each third individual stage-segment being connected to an adjacent individual stage-segment of the plurality of individual stage-segments. All of the segments between the third segments in the annotated Figure 1 of Chaix with the rejection of claim 10 can also be considered the “plurality of third individual stage-segments.” 
In Reference to Claim 13#
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 1, wherein the multiphase pump is a vertical pump with the pump rotor extending in a vertical direction (see Figure 1 of Chaix).
In Reference to Claim 14#
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 1, further comprising a drive (motor unit, not shown, see column 1, lines 23-26 of Chaix) operatively connected to the pump rotor, the drive configured to rotate the pump rotor.
Chaix fails to teach the drive is arranged inside the outer housing of the multiphase pump. 
Anderson teaches a pump (1) having a drive (5) arranged inside the outer housing (8) of the pump (see column 8, lines 42-56 and Figure 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the multiphase pump of Chaix as modified by Anderson by locating the drive inside the outer housing as taught by Anderson for the purpose of being able to protect the drive.
In Reference to Claim 15#
	Examiner’s comment: claim 15 refers to the pump as being “configured to be installed on the sea ground” which is considered an intended use limitation for the multiphase pump. A prior art structure which is capable of performing the intended use satisfies the intended use limitation. 
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 1, wherein the multiphase pump is configured to be installed on the sea ground (see column 1, lines 10-14 of Chaix). 
In Reference to Claim 17#
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 1, wherein the multiphase pump includes diffusers (14 of Chaix) and the sealing support is disposed between the outer housing and the diffusers (see Figure 1 of Chaix).
	The modification of Chaix with the teachings of Anderson in claim 1 located the outer housing around the sealing support. Therefore, the sealing support would be disposed between the outer housing and the diffusers. 

Claim(s) 6, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,253,977 to Chaix as modified by US 9,482,232 to Anderson as applied to claim 1 above, and further in view of US 3,032,260 to Latham.
In Reference to Claim 6
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 1, comprising the sealing support, the sealing support being connected to a multiplicity of the plurality of stage segments. The sealing support is attached to two of the stage segments (see Figure 1 of Chaix).
Chaix as modified by Anderson fails to teach:
	The sealing support is a tie rod. The sealing support of Chaix is a stud (4). 
Latham teaches:
	A compressor (10) comprising a casing (12, 14, 16) and a plurality of stage segments (20, 22, 30), wherein the plurality of stage segments are held together by a sealing support (tie rod 37) (see column 2, lines 6-52 and Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiphase pump of Chaix as modified by Anderson by replacing the stud with a tie rod as taught by Latham as both references are directed to rotary machines having a plurality of segments, and which is a simple substitution of one known fastening device for another which would yield a predictable result. In this case, the predictable result would be a pump comprising a plurality of stage segments fastened together in compression by a threaded device (tie rod).
In Reference to Claim 8#
Chaix as modified by Anderson and Latham teaches:
	The multiphase pump of claim 6, wherein the low pressure segment comprises a first flange (6 of Chaix) and the high pressure segment comprises a second flange (20 of Chaix), the tie rod being connected to the first flange and to the second flange (see Figure 1 of Chaix). 
In Reference to Claim 16
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 1, comprising the sealing support connected to the low pressure segment and the high pressure segment (see Figure 1 of Chaix).
Chaix as modified by Anderson fails to teach:
	The sealing support is a tie rod. The sealing support of Chaix is a stud (4). 
Latham teaches:
	A compressor (10) comprising a casing (12, 14, 16) and a plurality of stage segments (20, 22, 30), wherein the plurality of stage segments are held together by a sealing support (tie rod 37) (see column 2, lines 6-52 and Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiphase pump of Chaix as modified by Anderson by replacing the stud with a tie rod as taught by Latham as both references are directed to rotary machines having a plurality of segments, and which is a simple substitution of one known fastening device for another which would yield a predictable result. In this case, the predictable result would be a pump comprising a plurality of stage segments fastened together in compression by a threaded device (tie rod).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,253,977 to Chaix as modified by US 9,482,232 to Anderson as applied to claim 1 above, and further in view of US 10,724,526 to Lagas.
In Reference to Claim 12
Chaix as modified by Anderson teaches:
	The multiphase pump of claim 3 comprising an impeller (12 of Chaix) of the plurality of impellers, a diffuser (14 of Chaix), and the shaft (10 of Chaix).
Chaix as modified by Anderson fails to teach:
	An impeller wear ring disposed between the impeller of the plurality of impellers and the casing and a diffuser wear ring disposed between the shaft and the diffuser.
Lagas teaches:
	A pump (1) comprising an impeller wear ring (7) disposed between an impeller (36) of the plurality of impellers and a casing (31) and a diffuser wear ring (8) disposed between a shaft (6) and a diffusor (33, see column 8, lines 53-55) (see column 7, line 66 through column 8, line 4, and column 8, lines 17-20, 41-58, column 9, lines 19-35 and Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiphase pump of Chaix as modified by Anderson by adding an impeller wear ring and a diffuser wear ring as taught by Lagas as both references are directed to rotating machines comprising impellers, diffusers, and shafts, and for the purpose of accommodating collision of the respective components and extending service life of the pump.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3,896,288 to Widmer et al teaches a pump comprising an outer housing surrounding a casing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799